On Motion of Mr. Parsons on Behalf of the Defendant Lachlan McGillevrey, and on reading the Register’s Certificate that the said  Defendants Answer was filed on the Twenty Eighth Day of May One Thousand, Seven Hundred, and Sixty Four, and that there hath not since been any Replication or Exceptions put in thereto, it is Ordered that the Complainant’s Bill be and stand dismissed with Costs as to the said Defendant Lachlan McGillevrey.
William Burrows, Master in Chancery
John Troup, Register in Chancery